                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-00837-JVS-JC                                          Date    March 7, 2019
 Title             Leonardo A. Diones v. Superior Court of California



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                             None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                             None                                                 None
 Proceedings:                  (IN CHAMBERS)

                               ORDER TO SHOW CAUSE WHY PETITION SHOULD NOT BE
                               DISMISSED

        On February 4, 2019, petitioner Leonardo A. Diones, a prisoner in state custody who is
proceeding pro se, formally filed a Petition for Writ of Habeas Corpus (“Petition”) with attachments
(“Petition Attachments”).1 The Petition, construed liberally, appears to challenge a judgment in Los
Angeles County Superior Court Case No. YA092684. The Petition is deficient in multiple respects.

        First, the Petition improperly names the Superior Court of California as the respondent. See
Morehead v. State of California, 339 F.2d 170, 171 (9th Cir. 1964) (State of California incorrectly
named as respondent). The appropriate respondent is petitioner’s immediate custodian (i.e., the prison
warden at the facility where he is currently housed). See Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004);
see also 28 U.S.C. § 2242; Rule 2(a) of the Rules Governing Section 2254 Cases in the United States
District Courts (“Habeas Rules”) and the Advisory Committee Notes thereto. The failure to name the
correct respondent destroys personal jurisdiction. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th
Cir. 1996).

        Second, the Petition does not specify all the grounds for relief available to petitioner, nor state
facts supporting each ground as required. See Rule 2(c) of the Habeas Rules. Instead, it recites multiple
California Penal Code provisions and appears to suggest that such provisions have been violated in some
fashion, without explaining how any such violations impact the judgment in issue. To the extent
petitioner intends to state other claims in the Petition Attachments, this is insufficient. A petition itself
must specify all grounds for relief and state facts supporting each ground. Although a petition for writ of
habeas corpus may be accompanied by a supporting memorandum of points and authorities, the

///
///

         1
        The Petition appears to have been signed on January 28, 2019, was in an envelope postmarked
January 30, 2019, and was received and lodged by the Clerk on February 1, 2019.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-00837-JVS-JC                                          Date    March 7, 2019
 Title          Leonardo A. Diones v. Superior Court of California

arguments therein should correspond to the claims listed in the habeas petition form and should not
include any additional claims. Accordingly, to the extent petitioner intends to claim, for example,
that (1) he did not plead guilty to an assault with a deadly weapon charge and that state court
documents which suggest otherwise are inaccurate; (2) he did not knowingly, intelligently and
voluntarily plead guilty to an assault with a deadly weapon charge; and/or (3) his trial counsel was
ineffective relative to his guilty plea, he must so state in the Petition itself.

        Third, pursuant to 28 U.S.C. § 2254(a), petitioner may only seek habeas relief if he is contending
that he is in custody in violation of the Constitution or laws or treaties of the United States. Here, none
of petitioner's claims are framed as federal constitutional claims. Thus, although it may be possible for
petitioner to frame his claims as federal constitutional claims, they are not cognizable as currently
framed.

        Finally, the Petition is not accompanied by either the $5.00 filing fee or a completed and
signed/verified request to proceed in forma pauperis accompanied by the requisite certified copy of
petitioner’s inmate trust account statement reflecting his account activity for the past six (6) months. See
Rule 3 of the Habeas Rules; Local Rule 5-2.

         In light of the foregoing, petitioner is ordered by not later than March 27, 2019, to show cause
why the Petition should not be dismissed based upon the above-referenced deficiencies. Petitioner’s
(1) filing of a first amended petition for writ of habeas corpus which cures such deficiencies by such
date; and (2) payment of the filing fee or filing of a complete and signed/verified request to proceed in
forma pauperis with the requisite certified copy of petitioner’s inmate trust account statement reflecting
his account activity for the past six (6) months by such date, will be a sufficient response to this Order to
Show Cause.2 The Clerk is directed to provide petitioner with the attached blank current Central District
habeas petition and request to proceed in forma pauperis forms for petitioner’s use in the event he
chooses to file a first amended petition and a properly supported request to proceed in forma pauperis.
Alternatively, in the event petitioner elects not to proceed with this action, he may expedite matters by
signing and returning the attached Notice of Dismissal which the Clerk is also directed to provide to
petitioner. However, petitioner is advised that any dismissed claims may later be subject to dismissal as
time-barred under 28 U.S.C. § 2244(d)(1).

///
///
///
///
///
///


         2
      Any first amended petition should reflect the same case number, be clearly labeled “First
Amended Petition,” and be filled out completely, without cross-reference to the original Petition.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-00837-JVS-JC                                           Date    March 7, 2019
 Title          Leonardo A. Diones v. Superior Court of California

       Petitioner is cautioned that the failure timely to respond to this Order to Show Cause or to
show cause may result in the dismissal of the Petition based upon the above-referenced
deficiencies and/or the dismissal of this action based on petitioner’s violation of this Order to
Show Cause and/or petitioner’s failure to prosecute.

         IT IS SO ORDERED.3

Attachments




         3
         The Court’s orders herein constitute non-dispositive rulings on pretrial matters. To the extent a
party disagrees with such non-dispositive rulings, such party may file a motion for review by the
assigned District Judge within fourteen (14) days. See Local Rule 72-2.1. To the extent a party believes
the rulings to be dispositive, rather than non-dispositive, such party has the right to object to this Court’s
determination that the rulings are non-dispositive within fourteen (14) days. A party will be foreclosed
from challenging the rulings herein if such party does not seek review thereof, or object thereto.
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 3 of 3
